DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhang et al., USPN 2017/0332233, discloses a system for controlling computing process execution by users with elevated access privilege (0060), the system including a memory device with computer-readable program code stored thereon (0074), a communication device (0032, 0073), and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to (0074) detect that a user is attempting to execute a process on a user computing system (0067), retrieve a user flag value associated with the user (0068), retrieve a process flag value associated with the process (what level of access it requires (0063, 0066, 0068), detect a mismatch between the user flag value and the process flag value (process is not allowed, 0068, 0071), and based on detecting the mismatch, automatically suspend the process from being executed on the user computing system (send error rather than execute, 0068, 0071). Zhang does not disclose detecting the mismatch includes detecting, based on the user flag value, that the user has elevated access privileges and detecting, based on the process flag value, that the process is a non- elevated process. Clifton, USPN 5,469,556, discloses a system of ensuring user privileges to access processes (column 3 line 67-column 4 line 8), similar to that of Zhang, and further discloses preventing some user rights of elevated users from lower non-elevated processes (column 4 lines 27-34). It would not have been obvious for one of ordinary skill in the art to implement the elevated user access restrictions of Clifton in the system of Zhang without the benefit of hindsight, since there is no seen motivation in Zhang to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Volp, USPN 2005/0081020, is cited as disclosing a system separating privileged and nonprivileged permissions (0009), but does not disclose preventing a privileged user from accessing nonprivileged processes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434